           Case 1:18-cv-11400-RA Document 77 Filed 12/11/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/11/2020


 SHACORY ANTONIO ANDUJAR,
 individually and on behalf of all other
 employees similarly situated,
                                                               No. 18-CV-11400 (RA)
                              Plaintiff,
                                                                       ORDER
                         v.

 BAKERS PIZZA HK LLC, ET AL.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On November 19, 2020, the Court directed the parties to discuss whether they are willing

to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before Magistrate

Judge Parker, and to inform the Court within two weeks as to whether they are willing. See Dkt.

76. The parties have not done so. No later than December 18, 2020, the parties shall advise the

Court whether or not they so consent, but without disclosing the identity of the party or parties

who do not consent. No adverse consequences will result from the withholding of that consent.

         If the parties do not consent to conducting all further proceedings before Magistrate Judge

Parker, the case will be referred by separate order only for general pretrial management.

SO ORDERED.

Dated:      December 11, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
